                                                                                            FILED
                                                                                            CLERK
                                                                                7/11/2019 4:45 pm
UNITED STATES DISTRICT COURT                                                       U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                  EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X                           LONG ISLAND OFFICE
ROBERT J. ZYSK and IRENE K. ZYSK,
                                                                For Online Publication Only
                          Plaintiffs,

        -against-                                               ORDER
                                                                17-CV-6742 (JMA)(SIL)
TEACHER’S FEDERAL CREDIT UNION, et al.,

                           Defendants.
-------------------------------------------------------X
JOAN M. AZRACK, United States District Judge:

        This action was commenced by the pro se plaintiffs on November 17, 2017 by the filing of

a summons and complaint and proposed Order to Show Cause. (ECF Nos. 1–3.) The plaintiffs

paid the $400.00 filing fee. The Court declined to sign the plaintiffs’ Order to Show Cause and

held several conferences with the parties. On January 11, 2018, plaintiffs filed a letter representing

their desire to withdraw the case and refile in state court. (ECF No. 19.)

        Based on this representation, the Court directed the parties to file a stipulation of dismissal,

which plaintiffs failed to do for over nine months. In response to a subsequent court order, counsel

for defendants filed a Status Report on September 26, 2018 indicating that it appeared to them that

plaintiffs had abandoned the federal case. (ECF No. 21.) Accordingly, the Court issued an order

on October 11, 2018 which stated, “[i]t appears that plaintiffs have withdrawn this case and are no

longer prosecuting it. If plaintiffs do not file a letter with this Court indicating otherwise by

October 26, 2018, this action will be dismissed and this case will be closed.”

        In response, plaintiffs filed a puzzling letter dated October 24, 2018 stating that they

“waited for the Court to issue an Order dismissing [this] action without prejudice of the Plaintiffs

as to proceeding [sic] in another State Court. It never came.” (ECF No. 22.) The plaintiffs further

represented that they had drafted a summons and complaint to bring the action in state court. (Id.)
However, the plaintiffs did not indicate how they wished to proceed with the instant federal action,

though they expressed an unwillingness sign a stipulation to dismiss the federal action, seeming to

expect the Court to do so sua sponte. (Id.) Plaintiffs have not acted in any way to prosecute this

case in federal court since filing this letter.

        Accordingly, the Court issued a second order on May 6, 2019 which again stated, “[i]t

appears that plaintiffs have withdrawn this case and are no longer prosecuting it in federal court.

If plaintiffs do not file a letter with this Court indicating otherwise by May 21, 2019, this action

will be dismissed for failure to prosecute and this case will be closed.” To date, plaintiffs have not

responded to the Order or otherwise communicated with the Court for more than eight months.

        Rule 41(b) provides, in pertinent part, “for failure of the plaintiff to prosecute or to comply

with these rules or any order of court, a defendant may move for dismissal of an action or of any

claim against the defendant.” Fed. R. Civ. P. 41(b). The district court also has the inherent power

to dismiss a case sua sponte for lack of prosecution or noncompliance. Merker v. Rice, 649 F.2d

171, 173 (2d Cir. 1981). The Second Circuit considers five factors when reviewing a district

court’s order of dismissal for failure to prosecute, including: (1) the duration of plaintiff’s failures;

(2) whether plaintiff received notice that further delays would result in dismissal; (3) whether

defendant is likely to be prejudiced by further delay; (4) whether the court struck the appropriate

balance between alleviating the court calendar with protecting the plaintiff’s right to due process;

and (5) whether the judge adequately assessed the efficacy of lesser sanctions. Shannon v. G.E.

Co., 186 F.2d 186, 193 (2d Cir. 1999). Generally, no single factor is dispositive. Id.

        Plaintiffs have not adequately complied with the Court’s past two orders dated October 11,

2018 and May 6, 2019 or communicated with the Court since their disjointed letter dated October

24, 2018. Indeed, plaintiffs utterly failed to comply with the Court’s May 6, 2019 order. The



                                                   2
Court warned plaintiffs that failure to respond to these Court Orders would result in the dismissal

of the case. Plaintiffs’ failure to comply with this Court’s Orders constitutes grounds for dismissal.

Accordingly, plaintiffs’ claims are dismissed, without prejudice, for failure to prosecute and

noncompliance.

        Although the pro se plaintiffs paid the filing fee to commence this action, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that, should they seek in forma pauperis status for the purpose

of an appeal from this order, it would not be taken in good faith and therefore in forma pauperis

status is denied. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court

is directed to mail a copy of this order to the pro se plaintiffs and close this case.

SO ORDERED.

Date:   July 11, 2019                                           /s/ (JMA)
        Central Islip, New York                         JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                   3
